DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the mounting bracket is configured to: extend out from the ruggedized enclosure when the network- attachable data transfer device is mounted in the rack; and stow in a portion of the ruggedized enclosure when the network- attachable data transfer device is being transported, wherein the network-attachable data transfer device is configured to be mounted in the rack: in a first orientation wherein a length of the network-attachable data transfer device is oriented along a depth of the rack; and in a perpendicular orientation wherein the length of the network-attachable data transfer device spans a width of the rack.”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 22-27 depending from claim 21 are therefor also allowable.

Regarding claim 28, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the mounting bracket is configured to: extend out from the ruggedized enclosure and couple with a rack when the computing device is mounted in the rack; and stow in a portion of the ruggedized enclosure when the computing device is being transported, wherein the computing device is configured to be mounted in the rack: in a first orientation wherein a length of the computing device is oriented along a depth of the rack; and in a perpendicular orientation wherein the length of the computing device spans a width of the rack”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 29-38 depending from claim 28 are therefor also allowable.

Regarding claim 39, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “wherein the computing device is configured to be mounted in the rack: in a first orientation wherein a length of the computing device is oriented along a depth of the rack; and in a perpendicular orientation wherein the length of the computing device spans a width of the rack;
extending mounting brackets out from the ruggedized enclosure of the computing
device;
coupling the extended mounting brackets to the rack to mount the computing
device in the rack in the perpendicular orientation”.  
None of the reference art of record discloses or renders obvious such a combination.
Claim 40 depending from claim 39 is therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841